UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1213



In re: SALEEM EL-AMIN,

                    Petitioner.



                  On Petition for Writ of Mandamus. (1:17-cv-04480)


Submitted: April 19, 2018                                         Decided: April 24, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Saleem El-Amin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Saleem El-Amin, a D.C. Code Offender, petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on his 28 U.S.C. § 2241

(2012) habeas petition. He seeks an order from this court directing the district court to

act. Review of the district court’s docket reveals that the magistrate judge issued his

Proposed Findings of Fact and Recommendation on March 2, 2018. El-Amin filed his

objections on March 9, 2018, and thereafter filed a number of motions that likewise

remain pending. We thus find the present record does not reveal undue delay in the

district court. Accordingly, we grant leave to proceed in forma pauperis and deny the

mandamus petition as supplemented. We also deny El-Amin’s motion for bail pending

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                    PETITION DENIED




                                           2